DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-144 have been cancelled.  Claims 145-158 have been newly added.

Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
The rejection of claims 1 and 81 on the ground of nonstatutory double patenting as being unpatentable over claims 1-54, 59-65, and 71-92 of U.S. Patent No. 10,144,779 in view of Wolchok et al. (2013, of record) or over claims 1-51, 59-63, and 88 of U.S. Patent No. 10,323,091 in view of Wolchok et al. (2013, of record) is withdrawn in view of the cancellation of claims 1 and 81.
The rejection of claims 1, 16, 25, 36, 49, 81, 84, 99, and 118 under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,144,779 is withdrawn in view of the cancellation of these claims.
The rejection of claims 1, 52, 57, 65, 68, 78, 81, 99, and 118 under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,323,091 is withdrawn in view of the cancellation of these claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 145-158 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54, 59-65, and 71-92 of U.S. Patent No. 10,144,779 in view of U.S. Patent No. 10,323,091 or over claims 1-51, 59-63, and 88 of U.S. Patent No. 10,323,091 in view of U.S. Patent No. 10,144,779. 
	Issued ‘779 claims 1-54 are directed to pharmaceutical compositions and antibodies against CTLA-4 meeting the limitations of the first antibody in instant claims 145-148.  Instant SEQ ID NOS: 1 and 14 correspond to SEQ ID NOS: 7 and 8 in the ‘779 patent.  Instant SEQ ID NO: 1 contains SEQ ID NOS: 27, 30, and 36, and instant SEQ ID NO: 14 contains SEQ ID NOS: 20, 22, and 24. (See instant claim 146.)  Instant SEQ ID NOS: 51 and 59 (see instant claims 148 and 154) correspond to ‘779 patent SEQ ID NOS: 93 and 13, respectively.  (See ‘779 claims 13-14 and 21-22.)  Issued ‘779 claim 60 is directed to a method of treating cancer in a subject by administering the pharmaceutical composition of claim 54.  Issued claim 59 is directed to a method of increasing T cell activation.  Thus, administration of the claimed pharmaceutical composition to a subject that has cancer to treat cancer would also increase T cell activation.  Issued ‘779 claim 63 depends upon claim 60 and recites administering an additional therapeutic agent.  Issued ‘779 claim 65 indicates that this therapeutic agent can be an antagonist anti-PD-1 antibody.  The issued ‘779 claims do not specify a particular antagonist anti-PD-1 antibody.
	Issued ‘091 claims 1-51 are directed to pharmaceutical compositions and antibodies against PD-1 meeting the limitations of the second antibody in instant claims 1, 52, 57, and 65. Instant SEQ ID NOS: 66 and 74 correspond to SEQ ID NOS: 17 and 16 in the ‘091 patent.  See at least issued claims 9-10 and 16-17.  Instant SEQ ID NO: 66 contains SEQ ID NOS:83, 84, and 85, and instant SEQ ID NO; 74 contains SEQ ID NOS:  75, 76, and 81.  (See instant claim 150.)  Instant SEQ ID NOS: 91 and 93 (see instant claims 152 and 154) correspond to ‘091 patent SEQ ID NOS: 53 and 19, respectively.  (See ‘091 claims 12-13 and 18-19.)  Issued ‘091 claim 59 is directed to a method of treating cancer in a subject by administering the pharmaceutical composition of claim 51.  Issued claim 58 is directed to a method of increasing T cell activation.  Thus, administration of the claimed pharmaceutical composition to a subject that has cancer to treat cancer would also increase T cell activation.  Issued ‘091 claim 61 depends on claim 59 and recites administering an additional therapeutic agent.  Issued ‘091 claim 63 indicates that this therapeutic agent can be an antagonist anti-CTLA-4 antibody.  The issued ‘091 claims do not specify a particular antagonist anti-CTLA-4 antibody.
	It would have been obvious to use the anti-PD-1 antibodies of the ‘091 patent in the claimed method of treating cancer in the ‘779 patent or to use the anti-CTLA-4 antibodies of the ‘779 patent in the claimed method of treating cancer in the ‘091 patent, thereby arriving at the method of the instant claims.  Both patents make clear that anti-CTLA-4 and anti-PD-1 antibodies can be used in combination to treat cancer and increase T cell activation.  The ‘779 patent claims provide the particular anti-CTLA-4 antibodies meeting the limitations of the first antibody in the instant claims and the ‘091 patent claims provide the particular anti-PD-1 antibodies meeting the limitations of the second antibody in the instant claims.  The sequences recited in the issued claims meet the limitations of those in the instant claims even if the sequence identifiers have different numbers.  See ‘779 Table 1 compared to instant Table 1.  See ‘091 Table 1 compared to instant Table 6.  The methods of instant claims 145-148 and 150-154 would have been obvious over the ‘779 claims in view of the ‘091 document or would have been obvious over the ‘091 claims in view of the ‘779 document.  The same antibodies are being administered for the same purpose.  It would have been obvious to use the antibodies together and this is suggested by the ‘779 and ‘091 claims.
With respect to instant claim 149, part (a), see ‘779 claim 39.
With respect to instant claim 155, part (a), see ‘091 claim 37.
With respect to instant claim 156, part (a), the dosages for the first antibody are recited in ‘779 claim 62.
	With respect to instant claim 157, part (g), ‘779 claim 92 recites treating non-small cell lung cancer (NSCLC).
	With respect to instant claim 158, part (a), the issued claims implicitly would include administering both antibodies as a first cancer therapy after diagnosis of cancer.
	
Claims 145- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-17 and 20 of U.S. Patent No. 11,267,889 in view of U.S. Patent No. 10,323,091.
	The ‘091 patent is applied as above.
	U.S. Patent No. 11,267,889 (issuing from 16/858,195)  claims treating cancer and increasing T cell activation with antibodies to CTLA-4 where an additional therapeutic agent that is an anti-PD-1 antibody can be administered. Thus, administration of the claimed CTLA-4 antibody to a subject that has cancer to treat cancer would also increase T cell activation.  This patent is a continuation of 15/166,305 which issued as U.S. Patent No. 10,144,779 and the sequence correspondence to the sequences in the instant claims is as discussed above with respect to the ’779 patent.  ‘889 patent claims 7 and 10 recite the CDRs of SEQ ID NOS: 1, 2, 3, 4, 5, and 6 corresponding to instant SEQ ID NOS: 20, 22, 24, 27, 30, and 36, respectively;  claims 8 and 11 recite SEQ ID NOS: 7 and 8; claims 9 and 12 recite SEQ ID NOS: 93 and 13.  
	It would have been obvious to use the anti-PD-1 antibodies of the ‘091 patent in the claimed method of treating cancer in the ‘889 patent thereby arriving at the method of the instant claims.  Both patents make clear that anti-CTLA-4 and anti-PD-1 antibodies can be used in combination to treat cancer and increase T cell activation.  The ‘889 patent claims provide the particular anti-CTLA-4 antibodies meeting the limitations of the first antibody in the instant claims and the ‘091 patent claims provide the particular anti-PD-1 antibodies meeting the limitations of the second antibody in the instant claims.  The sequences recited in the issued claims meet the limitations of those in the instant claims even if the sequence identifiers have different numbers.  See ‘889 Table 1 compared to instant Table 1.  See ‘091 Table 1 compared to instant Table 6.  The methods of instant claims 145-148 and 150-154 would have been obvious over the ‘889 claims in view of the ‘091 document.  The same antibodies are being administered for the same purpose.  It would have been obvious to use the antibodies together and this is suggested by the ‘889 and ‘091 claims.
With respect to instant claim 156, ‘889 claim 20 recites 0.3 mg/kg or 1 mg/kg.  With respect to claim instant 157, ‘889 claim 13 recites cancers such as non-small cell lung cancer (NSCLC).

U.S. Patent No. 10,144,779 is by other and was filed 27 May 2016.  The provisional applications relied upon for priority are not in sequence compliance.
 U.S. Patent No. 11,267, 889 is by other and has an effective filing date of at least 27 May 2016.  The provisional applications relied upon for priority are not in sequence compliance.
U.S. Patent No. 10,323,091 is by other and was filed 1 September 2016.  The provisional applications relied upon for priority are not in sequence compliance.

 Applicant has pointed to basis for priority in provisional application 62/431,279, particularly in Tables 1-3 and 6-8, for the sequences for antibodies AGEN1884 and AGEN2034.  However, the filing date of this provisional application (12/7/2016) is later than the effective filing date of U.S. Patent No. 10,144,779 (5/27/2016) and the effective filing date of U.S. Patent No. 10,323,091 (9/1/2016).  In addition the ‘779 and ‘091 patents claim benefit to various provisional applications and could have earlier effective filing dates.
Applicant has argued that the ‘091 and ‘779 patents are assigned to the same parties as the instant application.  This statement is not sufficient to establish common assignment at the time of the effective filing date as required by 35 USC 102(b)(2).  Applicant is also referred to MPEP 717.02(a)(I) and 717.02(b)(III) with respect to the appropriate format for these statements.
Both patents remain valid prior art against the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 145-158 are rejected under 35 U.S.C. 103 as being unpatentable over any of U.S. Patent No. 10,144,779 or U.S. Patent No. 10,479,833  or U.S. Patent No. 11,267,889 in view of either of U.S. Patent No. 10,323,091 or U.S. Patent No. 10,450,373.
U.S. Patent Nos. 10,144,779; 10,479,833; and 11,267,889 are equivalent documents.
	U.S. Patent Nos. 10,323,091 and 10,450,373 are equivalent documents.

	Only the ‘779 and ‘091 documents will be referenced for clarity of the rejection.  Equivalent disclosures are present in their equivalent documents.

The ‘779 and ‘091 patents are applied as in the double patenting rejection set forth above.
The ‘889 patent is applied as in the double patenting rejection set forth above. The ‘889 patent is by other and has an effective filing date of at least 27 May 2016.  It is valid prior art.
	U.S. Patent No. 10,479,833  discloses and claims CTLA-4 antibodies.  The patent has inventors in common with the instant application but is by other.  The ‘833 patent is a continuation of the ‘779 patent.  It is valid prior art.
	U.S. Patent No. 10,450,373 discloses and claims PD-1 antibodies recited in the instant claims.  The patent has inventors in common with the instant application but is by other.  The ‘373 patent is a continuation of the ‘091 patent.  It is valid prior art.

U.S. Patent No. 10,144,779 is by other and was filed 27 May 2016.  The provisional applications relied upon for priority are not in sequence compliance. 
U.S. Patent No. 10,323,091 is by other and was filed 1 September 2016.  The provisional applications relied upon for priority are not in sequence compliance.
 Applicant has pointed to basis for priority in provisional application 62/431,279, particularly in Tables 1-3 and 6-8, for the sequences for antibodies AGEN1884 and AGEN2034.  However, the filing date of this provisional application (12/7/2016) is later than the effective filing date of U.S. Patent No. 10,144,779 (5/27/2016) and the effective filing date of U.S. Patent No. 10,323,091 (9/1/2016).  In addition the ‘779 and ‘091 patents claim benefit to various provisional applications and could have earlier effective filing dates.
Applicant has argued that the ‘091 and ‘779 patents are assigned to the same parties as the instant application.  This statement is not sufficient to establish common assignment at the time of the effective filing date as required by 35 USC 102(b)(2).  Applicant is also referred to MPEP 717.02(a)(I) and 717.02(b)(III) with respect to the appropriate format for these statements.
Both ‘799 and ‘091 patents remain valid prior art against the instant claims.  Common assignment at the time of the effective filing date has not been established for any of the patents recited in the ground of rejection.

	It would have been obvious to use the anti-PD-1 antibodies of the ‘091 patent in the claimed method of treating cancer in the ‘779 patent or to use the anti-CTLA-4 antibodies of the ‘779 patent in the claimed method of treating cancer in the ‘091 patent, thereby arriving at the method of the instant claims.  Both patents make clear that anti-CTLA-4 and anti-PD-1 antibodies can be used in combination to treat cancer and increase T cell activation.  The ‘779 patent claims provide the particular anti-CTLA-4 antibodies meeting the limitations of the first antibody in the instant claims and the ‘091 patent claims provide the particular anti-PD-1 antibodies meeting the limitations of the second antibody in the instant claims.  The sequences recited in the issued claims meet the limitations of those in the instant claims even if the sequence identifiers have different numbers.  See ‘779 Table 1 compared to instant Table 1.  See ‘091 Table 1 compared to instant Table 6.  The methods of instant claims 145-148 and 150-154 would have been obvious over the ‘779 claims in view of the ‘091 document or would have been obvious over the ‘091 claims in view of the ‘779 document.  The same antibodies are being administered for the same purpose.  It would have been obvious to use the antibodies together and this is suggested by the ‘779 and ‘091 claims.
With respect to instant claim 149, part (a), see ‘779 claim 39.
With respect to instant claim 155, part (a), see ‘091 claim 37.
With respect to instant claim 156, part (a), the dosages for the first antibody are recited in ‘779 claim 62.
	With respect to instant claim 157, part (g), ‘779 claim 92 recites treating non-small cell lung cancer (NSCLC).
	With respect to instant claim 158, part (a), the issued claims implicitly would include administering both antibodies as a first cancer therapy after diagnosis of cancer.
	See also ‘779 columns 6-10 for disclosures to other constant regions, dosages, and cancers to treat that meet additional limitations of claims 149, 156, 157, and 158.
See also ‘091 columns 11-12 for disclosure to other constant regions that meet additional limitations of claim 155.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa